Citation Nr: 0408399	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-11 636	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Although the October 1999 rating decision found that there 
was new and material evidence to reopen the previously denied 
claim of entitlement to service connection for PTSD, the 
Board has a duty, under applicable law, to address the "new 
and material evidence" requirement in this claim.  If it is 
found that no new and material evidence has been submitted, 
the merits of the claim may not be considered.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a decision dated in October 1992.

2.  The evidence received since the October 1992 Board 
decision is neither wholly cumulative nor redundant, and it 
bears directly and substantially upon the issue of 
entitlement to service connection for PTSD; and, when 
considered alone or together with all of the evidence, both 
old and new, it has a significant effect upon the facts 
previously considered.






CONCLUSIONS OF LAW

1.  The October 1992 Board decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 511(a), 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2003).

2.  The evidence received since the October 1992 Board 
decision denying entitlement to service connection for PTSD 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error as the Board finds that new and 
material evidence has been submitted and grants that aspect 
of the veteran's claim.  Under these circumstances, the Board 
finds that adjudication of the claim under consideration at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

An April 1984 RO decision denied entitlement to service 
connection for PTSD on the basis that there was no evidence 
of a current diagnosis of PTSD.  A September 1987 RO 
decision, while noting a current PTSD diagnosis, denied the 
claim on the basis that there was no verifiable stressor.  
The veteran did not perfect his appeal of the decision.  In 
the intervening years, the veteran made several attempts to 
reopen the claim.  An October 1992 Board decision denied 
service connection for PTSD.  

In February 1999, the veteran submitted his current claim to 
reopen the issue of entitlement to service connection for 
PTSD.  

The evidence before the RO at the time of the 1992 Board 
decision included service medical records, as well as private 
treatment records, a June 1987 VA psychiatric examination 
report, a transcript of a January 1991 personal hearing and 
several written statements regarding the veteran's alleged 
stressors.  

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnoses.

Private treatment records were also of record, indicating the 
veteran received treatment for alcohol addiction throughout 
the 1970's.  In March 1986, Thomas M. Lozinski, initially 
diagnosed PTSD.  A June 1987 VA examination report also 
indicates a diagnosis of PTSD for the veteran.  

The evidence added to the record since the Board's October 
1992 decision includes treatment records from the Vet Center, 
dating from January 1999 to March 2002, and the veteran's 
military personnel records.  Also added to the record are 
several of the veteran's accounts of additional stressors and 
a copy of a June 1965 newspaper article verifying the 
occurrence of one of the veteran's alleged stressors.



Analysis

The veteran is seeking to reopen the claim of entitlement to 
service connection for PTSD.  In February 1999, the veteran 
submitted a request to reopen this claim.  Because this 
request was initiated prior to August 29, 2001, the amended 
version of 38 C.F.R. § 3.156(a) is not for application in 
this case.  Compare 38 C.F.R. § 3.156(a) (2003) with 
38 C.F.R. § 3.156(a) (1999 and 2001); cf Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In a decision dated in October 1992, the Board denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  That decision was predicated on a finding that the 
veteran's currently diagnosed PTSD was not related to his 
period of service.  A requested for reconsideration of this 
Board decision was not made.

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. § 511(a), 7103(a), 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a).  When a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and no claim based upon the same factual basis shall 
be considered.  38 U.S.C.A. § 7104(b) (West 2002). 

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purpose of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of the claim on any basis.  In this case, the 
Board decision dated in October 1992.  See Hickson v. West, 
12 Vet. App. 247, 251 (1991).

The Board finds that, assuming the credibility the veteran's 
statements regarding his alleged inservice stressors and the 
1965 newspaper article regarding the occurrence of one of the 
stressors, the submitted evidence is new, not cumulative or 
redundant.  This newly submitted evidence is also material 
because it tends to show an alleged stressful event in 
service that may be related to the veteran's diagnosis of 
PTSD.  As such, the Board finds that such evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as the Board had previously 
denied service connection for the failure to bring forth 
evidence of a link between the presently existing diagnosis 
of PTSD and the veteran's period of service.  Thus, the Board 
determines the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001), and the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and, to this extent only, the appeal is granted.


REMAND

As noted above, the RO has not provided the veteran with VCAA 
notice prior to the initial RO decision.  Nor has the RO 
provided him with VCAA notice at any time during the pendency 
of this claim.  The VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  While the veteran 
has not been prejudiced with regard to whether new and 
material evidence has been submitted, he may be prejudiced by 
further Board consideration of the issue on its merits.  
Therefore, further development is required.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran should be specifically requested to provide 
written statements from any other person who may have 
witnessed the alleged incident, as well as any other evidence 
that might enable verification of his proximity or personal 
involvement with the alleged stressor.  The veteran should 
again be requested to provide information regarding whether 
he knew any of the thirteen men in his unit who were killed 
in the restaurant explosion.  He should be requested to 
provide detailed information regarding the incident and the 
names and ranks of those involved.

Should the alleged stressor be verified, the veteran should 
be afforded a VA psychiatric examination and an opinion 
should be requested discussing the etiology of any diagnosed 
PTSD, if found to be present, to include identification of 
any stressor or stressors the diagnosis is based on.  38 
U.S.C.A. § 5103A (West 2002).

The most recent Vet Center treatment records are dated in 
March 2002.  Any subsequent treatment records should be 
obtained and associated with the veteran's claims file.  
Moreover, several treatment records indicate that the veteran 
received ongoing treatment from Dr. Lozinski.  These 
treatment records have not been associated with the claims 
file.  38 U.S.C. § 5103A (West 2002).  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
The RO should specifically request 
treatment records from the Vet Center, in 
Jersey City, New Jersey, from March 2002 
to the present, and treatment records 
from Thomas M. Lozinski, Psy.D.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The veteran should be requested to 
provide the complete name and unit 
assignments of all the individuals that 
may have witnessed the bombing of the 
Saigon restaurant and that might have 
personal knowledge of his involvement.  
He should further be requested to provide 
the names and ranks of any of the men he 
knew that might have perished in the 
bombing.  The RO should also ask the 
veteran to provide written statements 
from any individuals that he can contact 
concerning their knowledge of the alleged 
stressor.  

4.  If the veteran provides enough 
information to identify any individual 
who served with him during active duty, 
by both name and unit assignment, use VA 
resources to locate the individuals (if 
any); and if any are located, to request 
that they provide a statement on the 
veteran's behalf concerning their 
knowledge of the alleged stressful event 
(i.e., the veteran's allegations of 
witnessing the aftermath of the Saigon 
restaurant's bombing).  If the veteran 
provides any statements on his own, the 
RO should verify through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time in 
question.

5.  If and only if, the veteran's alleged 
stressor is verified, the RO should 
schedule the veteran for a VA psychiatric 
examination to evaluate the nature of any 
psychiatric disorder found to be present.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
offer an opinion as to whether diagnosed 
PTSD, if found to be present, is 
predicated on the verified stressor.  If 
the examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



